Citation Nr: 1206947	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for adenocarcinoma of the appendix, as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & M.M.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Navy from May 1949 to May 1950 and the Air Force from July 1950 to July 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In July 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  An expert medical opinion was obtained in September 2011, and the Board requested a clarification of the opinion.  In January 2012, an addendum opinion was obtained.


FINDING OF FACT

The Veteran's adenocarcinoma of the appendix, as due to exposure to asbestos, is causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for adenocarcinoma of the appendix, as due to exposure to asbestos, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Adenocarcinoma of the Appendix, As Due to Exposure to Asbestos

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he was exposed to asbestos during his time onboard the U.S.S. Thuban, while working in the engine room.  However, the Veteran's service treatment records could not be located, presumably as a result of the 1973 fire at the National Personnel Records Center (NPRC).  In cases in which the Veteran's service treatment records are missing and are presumed to have been destroyed in the July 1973 fire at the NPRC, the VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Veteran's DD-214 indicates that he was assigned to the U.S.S. Thuban during his period of service from May 1959 to May 1950.  The Veteran testified during the January 2011 hearing that he served in the engine room.  See January 2011 Transcript, page 4.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that based on the Veteran's testimony and the available service records, exposure to asbestos during service is conceded. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f. 

Post-service records were reviewed.  In April 2005, the Veteran underwent an emergency appendectomy.  Examination of the tissue removed during the appendectomy disclosed that the Veteran had adenocarcinoma of the appendix.  A portion of the colon was removed as well because there was bowel obstruction and a polypoid mass at the cecum.  

In July 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  An oncologist submitted an opinion in September 2011.  The physician stated that the Veteran was exposed to asbestos during service and underwent a partial resection of the bowel and an appendectomy in 2005 for appendicitis and was found incidentally to have adenocarcinoma of the appendix.  There was no mention of asbestos fibers in the specimen.  The remaining portion of the expert opinion discusses the relationship between colon cancer and exposure to asbestos.  The physician opined that based on studies, a finding of causality between colon cancer and exposure to asbestos could not be supported.

In January 2012, the Board requested an addendum to the opinion obtained in September 2011.  Specifically, the physician was asked to render an opinion regarding the Veteran's cancer of the appendix and his exposure to asbestos.

In January 2012, an addendum opinion was obtained.  The physician noted that the VA has acknowledged that cancer of the gastrointestinal (GI) tract is linked to asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9b.  The physician stated that cancer of the appendix is considered a malignancy of the GI tract.  Based on these considerations, the physician opined that the Veteran's cancer of the appendix is at least as likely as not related to his exposure to asbestos.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's adenocarcinoma of the appendix is a result of his exposure to asbestos during service.  The only medical opinion of record indicates that the Veteran's adenocarcinoma of the appendix is a result of his exposure to asbestos. 

Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for adenocarcinoma of the appendix, as due to exposure to asbestos.


ORDER

Entitlement to service connection for adenocarcinoma of the appendix, as due to exposure to asbestos, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


